Name: 2000/737/EC: Council Decision of 20 November 2000 amending Decision 1999/70/EC concerning the external auditors of the national central banks
 Type: Decision
 Subject Matter: monetary economics;  economic geography;  labour market;  accounting
 Date Published: 2000-11-25

 Avis juridique important|32000D07372000/737/EC: Council Decision of 20 November 2000 amending Decision 1999/70/EC concerning the external auditors of the national central banks Official Journal L 298 , 25/11/2000 P. 0023 - 0023Council Decisionof 20 November 2000amending Decision 1999/70/EC concerning the external auditors of the national central banks(2000/737/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 122(2) thereof,Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 27(1) thereof,Having regard to the recommendation of the European Central Bank (hereinafter referred to as the ECB) of 5 October 2000,Whereas:(1) The accounts of the ECB and of the national central banks are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union.(2) Pursuant to Decision 2000/427/EC(1), Greece having fulfilled the necessary conditions for the adoption of the single currency on 1 January 2001, the derogation of Greece referred to in recital 4 of Decision 98/317/EC(2) has been abrogated, with effect from 1 January 2001.(3) Following the abrogation of the derogation of Greece, the Governing Council of the ECB recommended that the Council approve as external auditors for the Bank of Greece for the annual accounts starting from the financial year 2001: Ernst & Young (Hellas) Certified Auditors SA and Mr Charalambos Stathakis, a registered certified public accountant.(4) It is appropriate to follow the recommendation of the Governing Council and to amend Decision 1999/70/EC(3) accordingly,HAS DECIDED AS FOLLOWS:Article 1The following paragraph shall be added to Article 1 of Decision 1999/70/EC:"12. Ernst & Young (Hellas) Certified Auditors SA and Mr Charalambos Stathakis, a registered certified public accountant, are hereby approved as the external auditors of the Bank of Greece for the annual accounts starting from the financial year 2001."Article 2This Decision shall be notified to the ECB.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 20 November 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 167, 7.7.2000, p. 19.(2) OJ L 139, 11.5.1998, p. 30.(3) OJ L 22, 29.1.1999, p. 69. Decision as amended by Decision 2000/223/EC (OJ L 71, 18.3.2000, p. 24).